Simmons, Justice.
Boston sued the railroad company for personal injuries, and recovered a verdict for $1,240. The defendant made a motion for a new trial, on the grounds that the verdict was contrary to law, to the evidence and to the charge of the court, and was excessive, and upon the ground of newly discovered evidence. The motion was overruled by the court, and the defendant excepted.
1. There was sufficient evidence to sustain the verdict of the jury.
2. Under the facts in the record, the verdict for $ly240 was not excessive.
8. There was no error in overruling the motion for a new trial upon the ground of the newly discovered testimony of Cobb. Cobb’s affidavit was rebutted by the affidavit of Dr. Nichols. Judgment affirmed.